             Case 1:18-cv-11499-MLW Document 76 Filed 01/24/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     Docket No. 1:18-cv-11499-MLW
 ROBENSON JEAN-PIERRE AND JEAN
 METELUS, on behalf of themselves and all            COLLECTIVE AND CLASS ACTION
 others similarly situated,
                                                     NOTICE OF FILING CONSENTS TO
                         Plaintiffs,                 JOIN COLLECTIVE ACTION

 v.

 J&L CABLE TV SERVICES, INC.,

                         Defendant.


             NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION

Plaintiffs Robenson Jean-Pierre and Jean Metelus, individually and on behalf of all persons

similarly situated, hereby files the following Opt-In Consent Forms, submitted herewith as Exhibit

1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq. CONSENTS TO JOIN

COLLECTIVE ACTION:



      171.       Joseph Bennett

      172.       Wagner Nascimento

      173.       Ken Audet

      174.       Yvaquito Pericles

      175.       Devin Long

      176.       Brian White

      177.       Seth Stevens

      178.       Earl Justin Felder
          Case 1:18-cv-11499-MLW Document 76 Filed 01/24/20 Page 2 of 3



   179.       Ryan Brown

   180.       Bill McKee

   181.       Jean Prophete

   182.       Willie Russell

   183.       William Splude



Dated: January 24, 2020                     Respectfully submitted,

                                            /s/ Shoshana Savett
                                            Sarah R. Schalman-Bergen
                                            Shoshana Savett
                                            BERGER MONTAGUE PC
                                            1818 Market Street
                                            Suite 3600
                                            Philadelphia, PA 19103
                                            Telephone: (215) 875-3000
                                            Facsimile: (215) 875-4604
                                            sschalman-bergen@bm.net
                                            stsavett@bm.net


                                            Matthew W. Thomson, BBO #682745
                                            Lichten & Liss-Riordan, P.C.
                                            729 Boylston Street, Suite 2000
                                            Boston, MA 02116
                                            Telephone: (617) 994-5800
                                            Facsimile: (617) 994-5801
                                            mthomson@llrlaw.com


                                            Carolyn H. Cottrell
                                            Ori Edelstein
                                            Michelle S. Lim
                                            SCHNEIDER WALLACE
                                            COTTRELL KONECKY
                                            WOTKYNS, LLP
                                            2000 Powell Street, Suite 1400
                                            Emeryville, CA 94608
                                            Telephone: (415) 421-7100
                                            Facsimile: (415) 421-7105
                                            ccottrell@schneiderwallace.com

                                        2
         Case 1:18-cv-11499-MLW Document 76 Filed 01/24/20 Page 3 of 3



                                                    oedelstein@schneiderwallace.com
                                                    mlim@schneiderwallace.com

                                                    Attorneys for Plaintiffs, the Collective and
                                                    Putative Class




                               CERTIFICATE OF SERVICE

       I, Shoshana Savett, hereby certify that on January 24, 2020, I filed the foregoing via the
Court’s CM/ECF system, which will automatically send a notice of filing to counsel of record.



                                                    /s/ Shoshana Savett
                                                    Shoshana Savett




                                               3
